DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 8/1/2022 and 10/18/2022 have been entered.
	Receipt is acknowledged of an amendment, filed 8/1/2022, in which claim 4 was canceled, and claim 1 was amended.  Claims 1, 2 and 5-15 are pending.
 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/13/2021 is acknowledged.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021.
Claims 1, 2, 5 and 6 are under consideration.

Drawings
The drawings were received on 8/1/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application Publication No. 2015/0166980 A1, cited as reference AI on an IDS filed 1/18/2019; see the entire reference) in view of Lada (Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753, cited in a prior action; see the entire reference), Mateus et al (Endangered Species Research, Vol. 16, pages 183-198, February 29, 2012; see the entire reference), Zhao et al (WO 2016/069283 A1, cited in a prior action; see the entire reference), Doyon et al (US Patent No. 8,772,008 B2, cited in a prior action; see the entire reference), and Rieder et al (Cell Cycle, Vol. 1, No. 3, pages 169-175 2002; see the entire reference).  This is a new rejection.
Regarding claims 1, 2, 5 and 6, Liu et al teach methods of targeted nucleic acid editing comprising contacting a DNA molecule with (a) a fusion protein comprising a nuclease-inactive Cas9 domain (i.e., deficient in two DNA cleavage abilities) and a deaminase domain; and (b) an sgRNA targeting the fusion protein of (a) to a target nucleotide sequence of the DNA strand, wherein the DNA molecule is contacted with the fusion protein and the sgRNA in an amount effective and under conditions suitable for the deamination of a nucleotide base (e.g., paragraphs [0009] and [0037]).  Liu et al teach the method where the deaminase is a cytidine deaminase (e.g., paragraphs [0025], [0037] and [0040]).  Liu et al teach the application of the method to editing DNA in cells (e.g., paragraphs [0037] and [0093]).  Liu et al teach that a number of different deaminases are suitable for use in the method (e.g., paragraphs [0058] and [0083]).  Liu et al teach that a human cell is contacted with an expression construct encoding a Cas9 deaminase protein and an appropriately designed sgRNA targeting the fusion protein to a mutation site in a PI3KCA gene, for example (e.g., paragraphs [0088] and [0093]; Examples 2-6).
Liu et al do not teach the method where the cytidine deaminase is Petromyzon marinus cytosine deaminase 1 (PmCDA1).  Liu et al do not teach the method where the human cell is cultured at a temperature of 20°C to 25°C at least temporarily.
Lada et al teach that Petromyzon marinus (sea lamprey) cytidine deaminase (PmCDA1) is involved in generation of antibody analogs in jawless fish (e.g., paragraph bridging pages 4-5; page 23, 1st full paragraph).  Lada et al teach that PmCDA1 is highly mutagenic in haploid yeast, which is a standard genetic system for studying mutagenesis (e.g., paragraph bridging pages 4-5).  Lada et al teach that PmCDA1 is also highly mutagenic in diploid yeast strains with a disrupted gene encoding uracil-DNA-glycosylase (Ung-, e.g., paragraph bridging pages 4-5; Table 1).  Lada et al teach that PmCDA1 is also mutagenic in bacteria (e.g., paragraph bridging pages 38-39; page 40; Table 1).  Experiments in yeast comparing different cytidine deaminases, including rAPOBEC1 and PmCDA1, demonstrated that PmCDA1 was strongly mutagenic in both the Ung+ and Ung- background (e.g., page 40; Table 2).  PmCDA1 was more mutagenic than rAPOBEC1 (e.g., Table 2).  Lada et al teach that PmCDA1 was able to reverse both ade5-1 and trp1-289 nonsense mutations, whereas hAPOBEC3G was nonmutagenic for the ade5-1 reversion, and strongly mutagenic for trp1-289 reversion, and rAPOBEC1 was mutagenic for ade5-1 reversion and nonmutagenic for trp1-289 reversion (e.g., page 54, 2nd full paragraph).
Mateus et al teach that spawning of the sea lamprey, Petromyzon marinus L., starts at 15°C, and eggs hatch and survive at temperatures between 15 and 23°C (e.g., page 189, right column, 1st full paragraph).
Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reported in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).
Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).
Rieder et al teach that mammalian cells have optimum growth at temperatures of 35-37°C in culture but may continue to grow and divide at 25-33°C at a rate substantially slower than optimal growth temperatures (e.g., page 169, Introduction, 1st paragraph).  Rieder et al teach that rat kangaroo kidney (Prtk1) and human pancreatic ductal adenocarcinoma (CFPAC-1) cells take 8-10 hours for spindle formation at 19-20°C as compared to about 50 minutes at 35-37°C (e.g., page 169, Introduction, 2nd paragraph).  Rieder et al teach that the mitotic index of most growing mammalian cell cultures falls to near-zero in 24-48 hours when culture temperatures are shifted from 37°C to <20°C (e.g., page 169, Introduction, 3rd paragraph).  Rieder et al teach that the cells are capable of diving once the culture temperature is returned to 37°C (e.g., page 169, Introduction, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Liu et al to include the Petromyzon marinus cytidine deaminase (PmCDA1) taught by Lada et al as the cytidine deaminase of the fusion protein, because Liu et al teach it is within the ordinary skill in the art to use a variety of different cytidine deaminases for targeted editing, and Lada et al teach that PmCDA1 is capable of editing genomic DNA.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeted editing of Liu et al to include the transient, mild hypothermia at 25°C, because Liu et al teach it is within the skill of the art to use human cells for editing with the nuclease-deficient Cas9-cytidine deaminase fusion protein, and Zhao et al teach the treatment of human cells with transient, mild hypothermia after the introduction of a Cas9 protein for gene editing as had been taught in the art for editing with ZFN and TALEN.  Doyon et al specifically teach transient mild hypothermia for editing with ZFN at temperatures 33°C, 29°C, 28°C, 27°C and even lower, which encompasses the claimed range of 20-25°C and the specific temperature of 25°C.  Furthermore, Doyon et al teach that the period of reduced temperature or cold-shock is used to keep the cells from dividing or to allow them to divide at a reduced rate, and Rieder et al teach that at 25°C mammalian cells are dividing at a reduced rate, and at < 20°C, mammalian cells are not dividing.  Thus, one would have selected a temperature of 20-25°C or 25°C in order to reduce the rate of cell division and improve the editing process.  One would have had an expectation of success in using the PmCDA1 of Lada et al at this temperature, because PmCDA1 is from the sea lamprey whose native habitat is at or near the range of 20-25°C, as taught by Mateus et al.
One would have been motivated to use PmCDA1 as the cytidine deaminase in order to receive the expected benefit of using a cytidine deaminase that is capable of editing a wider range of sequences at a higher mutagenic rate as taught by Lada et al.  Furthermore, one would have been motivated to temporarily culture the cells at 20-25°C or 25°C in order to achieve the benefit of improving the efficiency of editing as compared to standard culture conditions at 37°C as taught by Zhao et al and Doyon et al at a temperature known to reduce cell division as taught by Rieder et al.

Response to Amendment – Declaration under 37 CFR 1.130(a)
The declaration under 37 CFR 1.130(a) filed on 8/1/2022 is sufficient to overcome the rejection of claims 1, 2 and 4-6 based on the application of the Nishida et al (WO 2015/133554 A1) reference under 35 U.S.C. 103.  The declaration provides a showing that the potential prior art subject matter originated with one or more members of the inventive entity of the instant application.

Response to Arguments - 35 USC § 103
Applicant’s arguments in light of the declaration under 37 CFR 1.130(a), filed 8/1/2022, with respect to the rejection of claims 1, 2 and 6 under 35 U.S.C. 103 as being unpatentable over Nishida et al (WO 2015/133554 A1), as evidenced by Nishida et al (US Patent No. 10,655,123 B2) as the English language translation of WO 2015/133554 A1, in view of Zhao have been fully considered and are persuasive.  The previous rejection of claims 1, 2 and 6 has been withdrawn. 
Applicant’s arguments in light of the declaration under 37 CFR 1.130(a), filed 8/1/2022, with respect to the rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Nishida et al (WO 2015/133554 A1), as evidenced by Nishida et al (US Patent No. 10,655,123 B2) as the English language translation of WO 2015/133554 A1, in view of Zhao, and further in view of Doyon et al and Al-Fageeh et al have been fully considered and are persuasive.  The previous rejection of claims 4 and 5 has been withdrawn. 
	The rejection of claims 1, 2 and 6 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Lada and Zhao et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/1/2022.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Lada and Zhao et al, and further in view of Doyon et al and Al-Fageeh et al is moot in view of Applicant’s cancellation of the claim in the reply filed 8/1/2022.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Lada and Zhao et al, and further in view of Doyon et al and Al-Fageeh et al has been withdrawn as being cumulative with the new rejection presented above.
	The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Lada, Zhao et al, and Kim et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/1/2022.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Lada, Zhao et al and Kim et al, and further in view of Doyon et al and Al-Fageeh et al is moot in view of Applicant’s cancellation of the claim in the reply filed 8/1/2022.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Lada, Zhao et al, and Kim et al, and further in view of Doyon et al and Al-Fageeh et al has been withdrawn as being cumulative with the new rejection presented above.
With respect to the rejection of claims 1, 2, 5 and 6 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Lada, Mateus et al, Zhao et al, Doyon et al, and Rieder et al, Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.
The response asserts that the cited art would not have led a person of ordinary skill in the art to the temperature range of 20-25°C with a reasonable expectation of success.  The response asserts that none of the cited references “discloses culturing mammalian cells transfected with a complex comprising a CRISPR-Cas system comprising a deficient Cas bound to PmCDA1 or a nucleic acid encoding the complex at the claimed temperature range, which is 20-25°C.”  The response asserts that it was unknown before the invention of the present application how PmCDA1 would act in low temperature.
These arguments are not found persuasive.  The claims do not require transection of the complex or nucleic acid encoding the complex at 20-25°C.  The claims include a step of introducing the complex or nucleic acid encoding the complex, and a separate step of culturing the mammalian cell at a temperature of 20-25°C.  Furthermore, one would have expected PmCDA1 to function at 20-25°C, because it is isolated from sea lamprey, Petromyzon marinus L., which can survive at temperatures between 15 and 23°C (Mateus et al. Endangered Species Research, Vol. 16, pages 183-198, February 29, 2012; e.g., page 189, right column, 1st full paragraph).
The response asserts that Zhao et al does not teach a temperature range of 20-25°C and would not have led a person of ordinary skill in the art to reduce the temperature from mild hypothermia of 32°C to the temperature range of 20-25°C.  The response notes that Doyon suggests a cold shock temperature for mammalian cells as “temperatures 33°C, 29°C, 28°C, 27°C and even lower” (column 15, lines 26-29).  The response notes that Doyon exemplifies culture at 30°C.  The response asserts that because Doyon et al do not disclose PmCDA1 or any working example at a temperature lower than 30°C, a person of ordinary skill in the art would not have expected successful culturing of PmCDA1 at a temperature range of 20-25°C.  Further, the response asserts that one would have understood that the sentence “the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing a reduced rate” (column 15, lines 36-39) to mean that the temperature during cold-shocking does not need to be fixed but can vary.  Thus, the response asserts that Doyon et al do not disclose the claimed temperature range of 20-25°C and do not confirm the effect associated with such culturing.
These arguments are not found persuasive.  Doyon et al teaches a cold shock of 33°C, 29°C, 28°C, 27°C and even lower (column 15, lines 26-29), where the temperature is selected according to the guidance that it causes the cells to stop dividing or be dividing at a reduced rate (column 15, lines 26-29).  It would have been within the ordinary skill of the art to select a temperature of 20-25°C to cause the mammalian cells to divide at a reduced rate, as evidenced by Rieder et al (Cell Cycle, Vol. 1, No. 3, pages 169-175 2002; e.g., Introduction).  One would have expected PmCDA1 to work at this temperature, because it is isolated from sea lamprey, Petromyzon marinus L., which can survive at temperatures between 15 and 23°C (Mateus et al. Endangered Species Research, Vol. 16, pages 183-198, February 29, 2012; e.g., page 189, right column, 1st full paragraph).  
The response asserts that Al-Fageeh et al teach away from the claimed invention because it indicates that the effect of reducing culture temperature of mammalian cells is unpredictable and may have a detrimental effect.  The response points to the sentence stating, “[i]n general, however, little is known about the mechanism by which eukaryotic organisms respond to low temperatures.” (page 830, left column, first full paragraph) and that “[e]ven less is known about the response of mammalian cells to sub-physiological temperatures” (page 830, right column, first full paragraph).  The response also points to Table 1 to show that expression is not increased in all cells.  Further, the response asserts that CHO cell line cultivation had very little effect on productivity at 33 and a detrimental effect at 30.  Additionally, the response points to the statement, “Despite all the reports to date, the relationship between the sub-physiological temperature in vitro culturing of mammalian cells and rate of rP [recombinant protein] production remains unclear” (page 33, right column, last paragraph).
These arguments are not found persuasive.  Al-Fageeh et al do not criticize, discredit, or otherwise discourage the solution as claimed.  The lack of understanding of a mechanism does not prevent one of ordinary skill in the art from using a lower culture temperature to slow cell division.  While one particular cell may not react favorably, the claims are not limited to the specific CHO cell type for production of a recombinant protein at higher levels, and the prior art teaches that mammalian cells generally slow down cell division at 25°C (Rieder et al. Cell Cycle, Vol. 1, No. 3, pages 169-175 2002; e.g., Introduction). 
The response asserts that one would not have expected a temperature range of 20-25°C to improve mutation frequency as demonstrated in Example 1 and Table 2 of the present application.
This argument is not found persuasive. Example 1 is directed to the editing of the HPRT gene in CHO-K1 cells transfected with a plasmid (e.g., paragraphs [0078] and [0083]-[0088]). Culture at 37 °C was compared to culture at 37 °C with a 25 °C “pulse,” which is also described as “continuous overnight culture at 25°C” (See paragraphs [0078] and [0079] and Table 1). The 25 °C pulse resulted in increased editing. Specifically, dCas-PmCDA1-2A-Neo provided 2.08% 37 °C, and 12.5 % at 37 °C with a 25 °C pulse (e.g., Table 1). Example 1 of Zhao et al is directed to editing of the TCR-CD3 complex on T cells using CRISPR, where T cells were transfected with in vitro transcribed RNA encoding Cas9 and gRNAs, cells were cultured for 1 day at 32 °C (e.g., page 82). Zhao et al teach that editing was increased by up to 2.5-fold when electroporated T cells were cultured at 32 °C as compared to 37 °C, and where editing was achieved at 5.43% and 16.7 % of electroporated T cells at TRAC and TRBC genes, respectively (page 82, lines 24-30). Further modification of the electroporation procedure to include additional gRNAs resulted in efficiencies as high as 77% (e.g., paragraph bridging pages 82-83). The increase in efficiency of editing is expected based upon a day of culture at 32 °C based upon the teachings of Zhao et al. Zhao et al teach that similar results have been obtained for other editing methods making use of zinc finger nucleases (ZFN) and transcription activator-like effector nucleases (TALEN) (e.g., page 82, lines 21-23). Thus, an increase in editing efficiency is expected. Thus, Example 1 of the specification does not provide a direct comparison to the closest prior art. Different cell types, methods of introducing the CRISPR system and temperatures were used by the instant Example 1 and Example 1 of Zhao et al. The evidence relied upon by Applicant does not establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Given the teachings of the cited prior art, one of skill in the art would have expected transient exposure to mild hypothermia to improve mutation frequency.
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole. Therefore, the claims stand rejected under 35 U.S.C. 103. The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,655,123 B2 (hereinafter the ‘123 patent) in view of Lada (Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753, cited in a prior action), Zhao et al (WO 2016/069283 A1, cited in a prior action), Doyon et al (US Patent No. 8,772,008 B2, cited in a prior action), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005, cited in a prior action).  This rejection was made in the Office action mailed 4/20/2022 and has been rewritten to address the amendment to the claims filed 8/1/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are directed to a method of modifying a targeted site of a double stranded DNA.  Claim 1 of the ‘123 patent is narrower in scope than the instant claims in that it specifically required contacting the double stranded DNA with a CRISPR-Cas system comprising (i) a Cas9 D10A mutant nickase protein linked to a nucleic acid base converting enzyme that is a deaminase, and (2) a guide RNA that comprises a nucleotide sequence complementary to the first DNA strand, wherein the CRSIPR-Cas system specifically binds to the selected target nucleotide sequence in the targeted site of the double stranded DNA.  Claim 1 of the ‘123 patent does not specify that the double stranded DNA targeted for editing is in a cell.  However, claim 4 specifies that the double stranded DNA is contacted with the complex by introducing a nucleic acid encoding the complex into a cell having the double stranded DNA.  Claim 5 and 6 of the ‘123 patent indicates that the cell may be a mammalian cell.  Claim 3 specifies that the deaminase is a cytidine deaminase.  The claims of the ‘123 patent do not specify that the cytidine deaminase is PmCDA1, or that the cells are at least temporarily cultured at a low temperature between 20°C-35°C.  However, Lada et al teach that Petromyzon marinus (sea lamprey) cytidine deaminase (PmCDA1) is highly mutagenic and active in many cell types including lamprey, haploid yeast, diploid yeast, and bacteria (e.g., paragraph bridging pages 4-5; page 23, 1st full paragraph; pages 38-39; page 40; Tables 1-2).  Lada et al teach that PmCDA1 was able to reverse both ade5-1 and trp1-289 nonsense mutations, whereas hAPOBEC3G was nonmutagenic for the ade5-1 reversion, and strongly mutagenic for trp1-289 reversion, and rAPOBEC1 was mutagenic for ade5-1 reversion and nonmutagenic for trp1-289 reversion (e.g., page 54, 2nd full paragraph).  Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).  Thus, it would have been obvious to use PmCDA1 as the cytidine deaminase in order to receive the expected benefit of providing a fusion protein that is highly mutagenic.  It would have also been obvious to temporarily culture the cells at 32°C for better gene mutation as taught by Zhao et al.  
The claims of the '123 patent do not specify that the mammalian cells are cultured at a temperature of 25°C.  However, Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).  Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (e.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).  Routine optimization of the culture temperature of method of the ‘123 patent would have led to the instant claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the culture temperature to 25°C to further reduce or eliminate the proliferation of the cells, while increasing recombinant protein expression and gene editing efficiency.  Accordingly, instant claims 1, 5 and 6 are not patentably distinct from the claims of the ‘123 patent.
Claims 1, 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/838,960 (hereinafter the ‘960 application) in view of Lada (Lada, A. G. (2014). Mechanisms of regulation of AID/APOBEC deaminases activity and protection of the genome from promiscuous deamination (Order No. 3581548). Available from ProQuest Dissertations & Theses Global. (1586125454). Retrieved from https://www.proquest.com/dissertations-theses/mechanisms-regulation-aid-apobec-deaminases/docview/1586125454/se-2?accountid=14753, cited in a prior action), Zhao et al (WO 2016/069283 A1, cited in a prior action), Doyon et al (US Patent No. 8,772,008 B2, cited in a prior action), and Al-Fageeh et al (The cold-shock response in cultured mammalian cells: Harnessing the response for the improvement of recombinant protein production.  Biotechnology and Bioengineering. Vol. 93, No. 5, pages 829-835, April 2006, published online December 2, 2005, cited in a prior action).  This rejection was made in the Office action mailed 4/20/2022 and has been rewritten to address the amendment to the claims filed 8/1/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are directed to a method of modifying a targeted site of a double stranded DNA.  The claims of the ‘960 application require the following steps: contacting said double stranded DNA with at least one complex which comprises (i) a nucleic acid base converting enzyme linked to (ii) a nucleic acid sequence-recognizing module that specifically binds to a target nucleotide sequence in the targeted site of the double stranded DNA, thereby to convert one or more nucleotides in the targeted site to one or more different nucleotides or to delete one or more nucleotides in the targeted site or to insert one or more nucleotides into said targeted site, without introducing a double strand break (DSB) in said double stranded DNA in the targeted site, wherein the nucleic acid sequence-recognizing module is a CRISPR-Cas system, and wherein the CRISPR-Cas system comprises a nickase protein.  Claim 4 of the ‘960 application specifies that the base converting enzyme is a deaminase, and claim 5 limits the deaminase to a cytidine deaminase.  Claim 6 of the ‘960 application requires the introduction of a nucleic acid encoding the at least one complex.  Claim 7 limits the ell to a cell, such as a mammalian cell.  Claim 8 requires a polyploid cell of any species of organism.  The claims of the ‘960 application do not specify that the cytidine deaminase is PmCDA1, or that the cells are at least temporarily cultured at a low temperature between 20°C-35°C.  However, Lada et al teach that Petromyzon marinus (sea lamprey) cytidine deaminase (PmCDA1) is highly mutagenic and active in many cell types including lamprey, haploid yeast, diploid yeast, and bacteria (e.g., paragraph bridging pages 4-5; page 23, 1st full paragraph; pages 38-39; page 40; Tables 1-2).  Lada et al teach that PmCDA1 was able to reverse both ade5-1 and trp1-289 nonsense mutations, whereas hAPOBEC3G was nonmutagenic for the ade5-1 reversion, and strongly mutagenic for trp1-289 reversion, and rAPOBEC1 was mutagenic for ade5-1 reversion and nonmutagenic for trp1-289 reversion (e.g., page 54, 2nd full paragraph).  Zhao et al teach that zinc finger nuclease (ZFN) and TALE nuclease (TALEN) mediated gene disruption had been reporter in the art to be more efficient when cells were transiently exposed to mild hypothermia (e.g., Example 1).  Zhao et al teach that the same phenomenon is observed with a CRISPR-Cas9 system comprising Cas9 and guide RNA (e.g., Example 1).  Zhao et al teach the electro-transfer of in vitro transcribed RNA encoding Cas9 and guide RNA into human T cells, which were cultured for 1 day at 32°C after electro-transfer, which resulted in 2.5-fold better gene disruption than when cells were cultured at 37°C (e.g., Example 1; Figs. 2C and 2D).  Thus, it would have been obvious to use PmCDA1 as the cytidine deaminase in order to receive the expected benefit of providing a fusion protein that is highly mutagenic.  It would have also been obvious to temporarily culture the cells at 32°C for better gene mutation as taught by Zhao et al.  
The claims of the ‘960 application do not specify that the mammalian cells are cultured at a temperature of 25°C.  However, Doyon et al teach subjecting cells expressing a zinc finger nuclease to hypothermic conditions (cold shock) to increase activity of the nuclease for genomic modifications (e.g., Abstract; paragraph bridging columns 1-2).  Doyon et al teach cold shock of mammalian cells at 33°C, 29°C, 28°C, 27°C and even lower (e.g., column 7, lines 19-25; column 15, lines 26-39).  Doyon et al teach that the temperature can vary during the period of cold-shocking, so long as it remains low enough so that the cells are not dividing or are dividing at a reduced rate (e.g., column 15, lines 26-39).  Doyon et al teach that cold shock of mammalian cells improves the efficiency of editing by a zinc finger nuclease to 2- to 10-fold or more (e.g., Examples 2-3; Figs. 1-3).  Al-Fageeh et al teach that mammalian cells are routinely cultured in vitro at 37°C during the manufacture of recombinant therapeutic proteins, and that there is interest in the use of reduced temperature cultivation to enhance protein production (E.g., page 829, left column, full paragraph; page 829, paragraph bridging columns).  Al-Fageeh et al teach the sub-physiological culture of mammalian cells at 28-34°C (e.g., page 829, paragraph bridging columns).  Al-Fageeh et al teach that under conditions mild hypothermia (32°C), mammalian cells can survive and proliferate (e.g., page 830, right column, 1st full paragraph). Al-Fageeh et al teach that at temperatures lower than 32°C, proliferation activity is severely compromised, although cells can survive for extended periods at 4°C (e.g., page 830, right column, 1st full paragraph).  Al-Fageeh et al teach that low-temperature cultivation of mammalian cells can result in prolonged generation time and maintenance of cell viability for longer periods, reduced glucose and glutamine consumption, suppressed release of waste products, delayed apoptosis, reduced protease activity, and improved tolerance against shear stress (e.g., page 830, right column, 1st full paragraph).  Routine optimization of the culture temperature of method of the ‘123 patent would have led to the instant claimed temperature of 25°C because Zhao et al teaches the use of mild hypothermia (32°C) to improve gene editing.  Doyon et al teach the cold shock of mammalian cells to improve gene editing with a zinc finger nuclease, where the cells are cultured at 33°C, 29°C, 28°C, 27°C and even lower.  Doyon et al teach that the mammalian cells should be cultured at a temperature that remains low enough so that the cells are not dividing or are dividing at a reduced rate.  Al-Fageeh et al teach that mammalian cells are still dividing at 32°C, and that mammalian cells can survive culture at temperatures as low as 4°C.  Thus, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the culture temperature to 25°C to further reduce or eliminate the proliferation of the cells, while increasing recombinant protein expression and gene editing efficiency.  Accordingly, instant claims 1, 5 and 6 are not patentably distinct from the claims of the ‘960 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments - Double Patenting
The rejection of claim 4 under on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,655,123 B2 in view of Lada, Zhao et al, Doyon et al, and Al-Fageeh et al is moot in view of Applicant’s cancellation of the claim in the reply filed 8/1/2022.
With respect to the rejection of claims 1, 5 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,655,123 B2 in view of Lada, Zhao et al, Doyon et al, and Al-Fageeh et al, Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
The response asserts that the cited references do not disclose culturing the cells at a temperature range of 20-25°C, and a person of ordinary skill in the art would not have been motivated to culture the cells at a temperature range of 20-25°C with a reasonable expectation of success.
These arguments are not found persuasive.  Doyon et al teach that it is desirable to culture cells at a temperature of 33°C, 29°C, 28°C, 27°C and even lower to stop or reduce cell division to improve editing (e.g., column 7, lines 19-25; column 15, lines 26-39).  The range taught by Doyon et al overlaps the claimed range.  Furthermore, Al-Fageeh et al teach that cells remain viable down to 4°C.  Thus, one would have had a reasonable expectation of success in using temperatures lower than 27°C, including 25°C.  One would have been motivated to make such a modification to improve the efficiency of editing as taught by Doyon et al and Zhao et al.
Thus, the rejection is maintained for the reasons made of record in this action and prior actions.
The rejection of claim 4 under on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/838,960 in view of Lada, Zhao et al, Doyon et al, and Al-Fageeh et al is moot in view of Applicant’s cancellation of the claim in the reply filed 8/1/2022.
With respect to the provisional rejection of claims 1, 5 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/838,960 in view of Lada, Zhao et al, Doyon et al, and Al-Fageeh et al, Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. The response indicates that the rejection is provisional and will not be addressed.  Thus, the rejection is maintained for the reasons made of record in this action and prior actions.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson et al. Survival of synchronized mammalian cells following exposure to cold. Experimental Cell Research, Vol. 70, pages 417-422, 1972.  Nelson et al teach the culture of Chinese hamster lung cells at 25°C.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699